     Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                    :
VICTOR PIECHOCKI
                                    :

     v.                             :   Civil Action No. DKC 18-2087

                                    :
AMERICAN BRIDGE COMPANY
                                    :

                         MEMORANDUM OPINION

     Currently pending in this disability discrimination case

are a motion to strike and partial motion to dismiss by Defendant

American Bridge Company (“ABC”) (ECF No. 13), and a motion to

lift the previous order staying the matter filed by Plaintiff

Victor M. Piechocki (“Mr. Piechocki”) (ECF No. 22).          The issues

have been briefed and the court now rules, no hearing being

deemed necessary.    Local Rule 105.6.    For the following reasons,

Plaintiff’s motion to lift the stay will be granted, Defendant’s

motion to strike will be denied, and Defendant’s partial motion

to dismiss will be granted in part and denied in part.

I.   Background

     The following facts are set forth in the complaint and

construed in the light most favorable to Plaintiff.          In October

2016, Plaintiff applied for a position with Defendant that would

require him to work on the Delaware Memorial Bridge.         During his

physical examination for Defendant, Plaintiff disclosed that he
      Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 2 of 15



has epilepsy. Based on this disclosure, the physician performing

the   physical    examination      required    that       Plaintiff   obtain

clearance from his neurologist before he could begin working for

Defendant.     Plaintiff claims that, despite being cleared for

employment by his prescriber, physician, and neurologist, the

project manager, superintendent, and foreman refused to let him

work when he arrived at the jobsite for his first day.

      Plaintiff filed a complaint against Defendant with the

Equal Employment Opportunity Commission (“EEOC”) in 2016, and

the EEOC began its investigation at the beginning of 2017.

Plaintiff states that, on April 9, 2018, the EEOC told him his

“impairment made [him] a direct threat [and] closed the case.”

      On July 9, 2018, Plaintiff, proceeding pro se, filed a

complaint    against   Defendant    “under    the   ADA    [Americans   with

Disabilities Act] for disability discrimination.”             The complaint

is not divided into separate counts for separate claims, but may

include claims for (1) disability discrimination under the ADA,

(2)   defamation,      (3)   intentional      infliction     of   emotional

distress, and (4) false imprisonment.1          Plaintiff contends that


      1ABC states that “[u]nless otherwise ordered by the Court,”
it “will file answer to Plaintiff’s discrimination claim under
the [ADA]. . . after the Court rules on ABC’s partial motion to
dismiss.” (ECF No. 13-1, at 1 n.1) (citing Johnson v. Pope, No.
7:13-cv-78-BO, 2013 WL 6500752, at *3 (E.D.N.C. Dec. 11, 2013)
(“[F]iling a partial motion to dismiss will suspend the time to
answer those claims . . . that are not subject to the motion.”)).

                                     2
       Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 3 of 15



Defendant “report[ed] false criminal allegations to the FBI” to

“distort facts” and have Plaintiff “arrested to prevent” his

lawsuit.      Because of this alleged conduct, Plaintiff claims

Defendant     defamed    his   character,    slandered   him,   inflicted

“mental anguish” upon him, and contributed to his alleged false

imprisonment in Baltimore County, Maryland.         Plaintiff adds that

the EEOC, which is not a party to this case, is “guilty of a

der[e]liction of duty” due to its “inability to perform a proper

investigation[.]”       As a result, Plaintiff requests that the EEOC

“recommendation be ignored.”             As support for this request,

Plaintiff’s complaint includes a transcribed version of a letter

allegedly sent to the EEOC in response to the EEOC’s decision to

close Plaintiff’s case.        (ECF No. 1, at 6).    Plaintiff filed an

addendum to his complaint on October 11, 2018, arguing again

that    Defendant   “wrongfully    terminated    [his]   employment”    in

violation of “Title I of the Americans with Disabilities Act of

1990[.]” (ECF No. 9, at 1).

       In response, on October 22, 2018, Defendant filed a motion

to strike and partial motion to dismiss. (ECF No. 13). Plaintiff

filed an opposition on November 9, 2018.             (ECF No. 17).      On

August 8, 2019, the action was stayed because of questions about

Plaintiff’s competency to proceed pro se.            (ECF No. 21).      On




                                     3
      Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 4 of 15



July 7, 2020, Plaintiff filed a now pending motion to lift this

stay.       (ECF No. 22).

        The motion to lift the stay contains new factual allegations

not included in the original complaint, and asserts that the

claim arises under “Title I of the [ADA].”2            A complaint may

not be amended in this fashion.         Rather, Plaintiff must seek to

file an amended or supplemental complaint.           Plaintiff will be

granted leave to supplement his claim of ADA discrimination with

such details within thirty (30) days of this opinion as such

amendment would not be futile.3

II.     Competency

        On August 8, 2019, this court took judicial notice of the

fact that Mr. Piechocki was shown on the Maryland Judiciary Case

Search to have been found incompetent to stand trial on March 4,


        2
       Mr. Piechocki contends that an “Omega Medica[l] Center,”
as Defendant’s “health professionals,” “wrongfully inquired”
into his disability given that he had not requested “reasonable
accommodations.”     He also argues that Defendant imposed
“unnecessary restrictions” on him by not allowing him to work
and that the restrictions were “retaliation” for the clearance
his doctor had provided.    Lastly, he argues that “defendant
failed to give a timely and lawful reason for dismissing” him.

        3
       In a section entitled “Relief Sought,” Plaintiff attempts
either to supplement or amend the damages sought in his
complaint, requesting “as a remedy: Six hundred seventy-five
thousand dollars ($675,000) for lose wages, slander, and
exhaustion of time, effort, and expenses of the claim itself.”
Mr. Piechocki adds in a supplemental filing on July 10, 2020,
(ECF No. 23), that he “wishes to add discrimination due to
disability” to this new prayer for relief.

                                    4
     Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 5 of 15



2019, for state charges of assault and carrying of a dangerous

weapon with intent to injure. Another case pending in this court

was “Plaintiff’s consolidated petition for writ of habeas corpus

arising from his [state] imprisonment.” (ECF No. 21) (citing

Piechocki v. State of Md., No. 19-cv-01064-DKC (D.Md. 2019)).

In that case, Plaintiff had filed a letter stating that he had

been found incompetent to stand trial, and pro bono counsel was

appointed in that matter.

        Plaintiff subsequently filed the pending motion to lift the

stay.       (ECF No. 22).   Included with that motion is a “Competency

Monitoring Evaluation” completed by Christopher T. Perry, for

the Circuit Court for Baltimore County.          It declares him fit to

stand trial.       (ECF No. 22-4).4       Any former “ambiguities” that

remained around Mr. Piechocki’s fitness to represent himself in




        4
       This and the other exhibits included with the motion were
placed under seal when they were filed because they contain
Plaintiff’s sensitive personal and medical information. These
exhibits will remain under seal, except: 1) the “Competency
Monitoring Evaluation” (ECF No. 22-4), only insofar as it is
relied on here for its competency finding, 2) the letters from
the EEOC investigator declining to pursue Mr. Piechocki’s ADA
failure-to-hire claim (ECF Nos. 22-11, 22-13), and 3) the
transcribed letter Mr. Piechocki alleges that he sent to the
EEOC in response to its first letter. (ECF No. 22-12). These
letters will be unsealed in full as the alleged failure of the
EEOC properly to investigate his claims is relied on by Mr.
Piechocki in his original complaint and relevant to his ADA
discrimination claim. (ECF No. 1, at 4).

                                      5
     Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 6 of 15



this matter are dispelled, and his motion to lift the stay will

be granted. (See ECF No. 21, at 3).

III. Motion to Strike

        Defendant moves to strike (1) “an entire section of the

[c]omplaint contain[ing] allegations that relate to the EEOC’s

investigation” and (2) “the ‘Additional Information’ section of

the [c]omplaint contain[ing] a letter that Plaintiff purportedly

sent to the EEOC during the EEOC’s investigation.”                 Defendant

argues that these portions of Plaintiff’s complaint should be

stricken because they “do not at all relate to Plaintiff’s claims

against [Defendant]” and “it cannot possibly respond to the[m.]”

(ECF No. 13-1, at 4).

        Motions to strike are governed by Fed.R.Civ.P. 12(f), which

gives    the   court   discretion    to     “strike   from   a   pleading   an

insufficient defense or any redundant, immaterial, impertinent,

or scandalous matter.”      “Rule 12(f) motions are generally viewed

with disfavor because striking a portion of a pleading is a

drastic remedy and because it is often sought by the movant

simply as a dilatory tactic.”              Waste Mgmt. Holdings, Inc. v.

Gilmore, 252 F.3d 316, 347 (4th Cir. 2001).                  Thus, “[w]hen

reviewing a motion to strike, the court must view the pleading

under    attack   in   a   light    most    favorable   to   the   pleader.”

Kantsevoy v. LumenR LLC, 301 F.Supp.3d 577, 611 (D.Md. 2018)



                                      6
     Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 7 of 15



(quoting Piontek v. Serv. Ctrs. Corp., No. 10-cv-1202-PJM, 2010

WL 4449419, at *3 (D.Md. Nov. 5, 2010)) (internal quotation marks

omitted).

     Rule 12(f) motions “will be denied unless the matter under

challenge has ‘no possible relation to the controversy and may

prejudice the other party.’”      U.S. ex rel. Ackley v. Int’l Bus.

Machines Corp., 110 F.Supp.2d 395, 406 (D.Md. 2000) (quoting

Steuart Inv. v. Bauer Dredging Constr. Co., 323 F.Supp. 907, 909

(D.Md. 1971)); see also 5C Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1382 (3d ed. 2019).            Although

Plaintiff’s   criticisms   of   the    EEOC’s   investigation   are   not

directly relevant to Plaintiff’s claims against Defendant, it

can hardly be said that they have no possible relation to the

controversy or that declining to strike them from the complaint

would somehow prejudice Defendant.        Indeed, if Defendant lacks

knowledge or information to form a belief about the veracity of

the allegations against the EEOC, it can state that in its

answer.   See Fed.R.Civ.P. 8(b)(5) (“A party that lacks knowledge

or information sufficient to form a belief about the truth of an

allegation must so state, and the statement has the effect of a

denial.”).    Accordingly, Defendant’s motion to strike will be

denied.




                                   7
      Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 8 of 15



IV.   Partial Motion to Dismiss

      A.    Standard of Review

      The purpose of a motion to dismiss under Rule 12(b)(6) is

to test the sufficiency of the complaint.           Presley v. City of

Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). A plaintiff’s

complaint need only satisfy the standard of Rule 8(a), which

requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). “Rule

8(a)(2)    still   requires   a   ‘showing,’   rather   than   a   blanket

assertion, of entitlement to relief.”             Bell Atl. Corp. v.

Twombly, 550 U.S. 554, 556 n.3 (2007). That showing must consist

of more than “a formulaic recitation of the elements of a cause

of action” or “naked assertion[s] devoid of further factual

enhancement.”      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted).

      Pro se pleadings are to be liberally construed and held to

a less stringent standard than pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)); Haines v. Kerner, 404 U.S.

519, 520 (1972).     Liberal construction means that the court will

read the pleadings to state a valid claim to the extent that it

is possible to do so from the facts available; it does not mean

that the court should rewrite the complaint to include claims



                                     8
      Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 9 of 15



never presented.       Barnett v. Hargett, 174 F.3d 1128, 1132 (10th

Cir. 1999).    That is, even when pro se litigants are involved,

the court cannot ignore a clear failure to allege facts that

support a viable claim.         Weller v. Dep’t of Soc. Servs., 901

F.2d 387, 391 (4th Cir. 1990).

      B.    Analysis

      1.    Defamation

      ABC construes Mr. Piechocki’s defamation of character and

slander accusations as an attempt to plead a claim of defamation

under Maryland law.        ABC seeks dismissal of Mr. Piechocki’s

defamation claim, arguing that Plaintiff “fails to plead any

actual facts to support his claim – most notably, not even the

content of the allegedly false allegations.”          (ECF No. 13-1, at

5).    Mr. Piechocki’s response is confusing, but states that

Defendant   contacted     law   enforcement   about   the   “threatening

manner” he used in “attempt[ing] to resolve the issue[.]” (ECF

No. 17-1, at 2).

      In Maryland, slander, along with libel, is included in the

tort of defamation.      Adam v. Wells Fargo Bank, N.A., No. 09–cv-

2387-ELH, 2011 WL 3841547, at *16 n.23 (D.Md. Aug. 26, 2011);

see also Lake Shore Invs. v. Rite Aid Corp., 67 Md.App. 743,

752, 509 A.2d 727 (1986) (“Libel and slander are two branches of




                                    9
      Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 10 of 15



that tort.”). Thus, Plaintiff’s claims of slander and defamation

of character will be treated as a defamation claim.

      To state a claim for defamation in Maryland, a plaintiff

must plead “(1) that the defendant made a defamatory statement

to a third person, (2) that the statement was false, (3) that

the defendant was legally at fault in making the statement, [and]

(4) that the plaintiff thereby suffered harm.” Offen v. Brenner,

402 Md. 191, 198 (2007).          “A defamatory statement is one which

tends to expose a person to public scorn, hatred, contempt or

ridicule, thereby discouraging others in the community from

having a good opinion of, or associating with, that person.”

Id. at 198-199 (internal quotations removed).

      Mr.    Piechocki     provides   some     factual    support    for    his

defamation    claim,      stating   that     Defendant   “report[ed]      false

criminal allegations to the FBI in order to distort facts and

have [him] arrested to prevent the law[]suit” and reiterating

that Defendant “attempt[ed] to corruptly stop the suit by making

false allegations to the FBI.”             (ECF No. 1, at 8).       Plaintiff

comes close to alleging properly a claim for defamation.                     He

alleges     that   the    statement   was     false,   Defendant    made    the

statement, and Plaintiff experienced the harm of arrest due to

the   statement.         Mr.   Piechocki’s    claim    fails   on   the   first

requirement, however.          His bare assertion that Defendant made



                                      10
    Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 11 of 15



criminal or false allegations is not enough to state that

Defendant made a defamatory statement.        See, e.g., Jackson v.

Warning, No. PJM 15-1233, 2016 WL 520947, at *7 (D.Md. Feb. 5,

2016) (declaring that plaintiff’s failure to identify specific

false       statements   rendered   plaintiff’s    defamation     claim

deficient); Artis v. U.S. Foodservice, Inc., No. ELH-11-3406,

2012 WL 2126532, at *10 (D.Md. June 12, 2012) (dismissing a

defamation claim because the plaintiff failed to identify any

allegedly defamatory statements).

        In his opposition,5 Plaintiff provides some clarification

that Defendant made a defamatory statement about Plaintiff’s

involvement in a “violent occurrence[.]” (ECF No. 17-1, at 2).

Mr. Piechocki cannot use his opposition as a vehicle for amending

his complaint.     However, if Plaintiff were to include and expand

upon the factual detail asserted in his opposition in an amended

complaint, he may be able to state a viable claim for defamation.

Given Mr. Piechocki’s pro se status, he will be permitted to



        5
       This paper is entitled “Affidavit in Support of Claim and
of Relief Sought,” but it is responsive to Defendant’s partial
motion to dismiss (ECF No. 17-1). Nonetheless, it is presented
as an exhibit to an “Addendum for Disability Discrimination
Suit,” and both documents attempt to supplement the ADA
allegations legally and factually. (ECF No. 17). As to the ADA
claim, Plaintiff is directed to include any relevant details of
discrimination in a proposed amended complaint as part of a
motion for leave to amend that claim if he wishes it to be
considered as part of his complaint.

                                    11
    Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 12 of 15



file an amended complaint within thirty (30) days to include

factual support for the claim of defamation.              Specifically,

Plaintiff’s amended complaint must specify the content of the

Defendant’s alleged defamatory statement.          Mr. Piechocki will

not, however, be permitted to assert new claims or allege facts

outside the scope of the defamation claim he attempted to raise

initially.      See White v. Home Depot, U.S.A., Inc., No. 13-cv-

0624-DKC, 2013 WL 4501328, at *4 (D.Md. Aug. 21, 2013) (allowing

pro se plaintiff leave to amend to expand upon new factual

assertions raised in the opposition).

     2.      Mental Anguish

     Mr.     Piechocki   next   alleges   he   suffered   from   “mental

anguish” because of ABC’s alleged “false criminal allegations to

the FBI[.]”.     (ECF No. 1, at 9).       Defendant assumes, for the

purposes of its motion, that Plaintiff’s complaint asserts a

claim for intentional infliction of emotional distress (“IIED”).

See Baltimore-Clark v. Kinko’s Inc., 270 F.Supp.2d 695, 701 (D.Md

2003) (accepting plaintiff’s claim for “mental injury” as a claim

for IIED even though plaintiff does not include an IIED claim in

her complaint).     ABC argues that Mr. Piechocki does not allege

sufficient facts to show that its conduct was “extreme and

outrageous” or that he experienced “severe” emotional distress.

(ECF No. 13-1, at 5-6).



                                   12
    Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 13 of 15



     To bring an IIED claim successfully, “a plaintiff must

allege . . . facts showing that: (1) the conduct in question was

intentional   or   reckless;   (2)   the   conduct   was   extreme    and

outrageous; (3) there was a causal connection between the conduct

and the emotional distress; and (4) the emotional distress was

severe.”   Arbabi v. Fred Meyers, Inc., 205 F.Supp.2d 462, 465-

66 (D.Md. 2002) (citation omitted).        Judge Davis has explained

that the tort demands specific showings, even at the pleading

stage:

           It should be emphasized that in Maryland,
           “the tort of intentional infliction of
           emotional distress is rarely viable.”
           Farasat v. Paulikas, 32 F.Supp.2d 244, 247
           (D.Md.1997). Each element must be pled and
           proved    with   specificity. See Foor    v.
           Juvenile Serv. Admin., 78 Md.App. 151, 552
           A.2d 947, 959 (1989). “It is not enough for
           a plaintiff merely to allege that they
           exist; he must set forth facts that, if
           true, would suffice to demonstrate that they
           exist.”      Id.  (citations   omitted).   A
           complaint that fails to allege sufficient
           facts in support of each element must be
           dismissed.   Thus, “as a deficiency in any
           one [element] is fatal, we need address only
           the first.” Id.

Est. of Alcalde v. Deaton Specialty Hosp. Home, Inc., 133

F.Supp.2d 702, 712 (D.Md. 2001).

     The only support Mr. Piechocki provides for his IIED claim

is his statement that ABC “report[ed] false criminal allegations

to the FBI in order to distort facts and have [him] arrested to



                                  13
       Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 14 of 15



prevent the law[]suit.”          (ECF No. 1, at 8).            Plaintiff does not

explain how this conduct is “extreme and outrageous” and caused

him severe emotional distress.            Thus, Mr. Piechocki’s claim for

intentional infliction of emotional distress fails because he

does not set forth sufficient facts to satisfy the stringent

pleading requirements for this tort.                Silkworth v. Ryder Truck

Rental, Inc., 520 A.2d 1124 (Md. 1987) (recognizing that the

elements of this tort “are stringent standards, and each must be

pled and proved with particularity”).                    Unlike his defamation

claim,      Mr.    Piechocki    fails    to    provide      any    support   in    his

opposition that would predict an ability successfully to allege

a   claim     for    intentional    infliction         of   emotional      distress.

Accordingly, Plaintiff’s claim for IIED will be dismissed, and

he will not be permitted to provide additional support for the

claim in an amended complaint.

       3.     False Imprisonment

       Finally, Mr. Piechocki states in his complaint that he has

been “falsely imprisoned” and his “incarceration is a partial

result of [ABC’s] attempt to corruptly stop the suit by making

false allegations to the FBI.”                (ECF No. 1, at 9).          ABC infers

that    Mr.       Piechocki    alleges   a     claim     for      false   arrest   or

imprisonment arising under Maryland law, or a false imprisonment

claim arising under 42 U.S.C. § 1983, and argues that Plaintiff



                                         14
     Case 1:18-cv-02087-DKC Document 24 Filed 12/01/20 Page 15 of 15



fails to state a claim under any of these theories of relief.

(ECF No. 13-1, at 7-8).

        In response to Defendant’s motion to dismiss, Plaintiff

clarifies that “[a]t no time did [he] claim false imprisonment

by [Defendant], [o]nly that [its] intentional actions . . .

contributed to his incarceration which was a contributing factor

of mental anguish. . . [and] was conv[en]ient [and] beneficial

to [Defendant.]”     (ECF No. 17-1, at 2-3).      Therefore, while Mr.

Piechocki    makes   explicit   reference   to   his   alleged   “falsely

imprisoned in the Balt. County Detention Center” in his original

complaint as “the reason the suit is being filed so broadly,”

(ECF No. 1, at 8), his opposition asserts he never intended it

as an independent cause of action. Thus, analysis of Defendant’s

request for dismissal is unnecessary because Plaintiff either

never intended to bring such a claim against Defendant or

abandons it now.

V.      Conclusion

        For the foregoing reasons, Plaintiff’s motion to lift the

stay will be granted, and Defendant’s motion to strike and

partial motion to dismiss will be granted in part and denied in

part.    A separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge


                                   15
